                                                                                            Case 2:17-cv-00214-JAD-EJY Document 95 Filed 05/18/20 Page 1 of 3



                                                                                        1   DIANA S. EBRON, ESQ.
                                                                                            Nevada Bar No. 10580
                                                                                        2   E-Mail: diana@kgelegal.com
                                                                                            JACQUELINE A. GILBERT, ESQ.
                                                                                        3   Nevada Bar No. 10593
                                                                                            E-Mail: jackie@kgelegal.com
                                                                                        4   KAREN L. HANKS, ESQ.
                                                                                            Nevada Bar No. 9578
                                                                                        5   E-Mail: karen@kgelegal.com
                                                                                            KIM GILBERT EBRON
                                                                                        6   7625 Dean Martin Drive, Suite 110
                                                                                            Las Vegas, Nevada 89139-5974
                                                                                        7   Telephone: (702) 485-3300
                                                                                            Facsimile: (702) 485-3301
                                                                                        8   Attorney for SFR Investments Pool 1, LLC
                                                                                        9
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                       10
                                                                                                                              DISTRICT OF NEVADA
                                                                                       11
                                                                                            THE BANK OF NEW YORK MELLON FKA               Case No. 2:17-cv-00214-JAD-EJY
                                                                                       12   THE BANK OF NEW YORK AS TRUSTEE
                                                                                            FOR THE CERTIFICATEHOLDERS
               7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                       13   CWMBS, INC., CHL MORTGAGE PASS-                    STIPULATION AND ORDER
                                                   (702) 485-3300 FAX (702) 485-3301




                                                                                            THROUGH TRUST 2005-HYB4,                          TO EXTEND TRIAL RELATED
                      LAS VEGAS, NV 89139




                                                                                       14   MORTGAGE PASS-THROUGH                               DEADLINES AND TRIAL
                                                                                            CERTIFICATES, SERIES 2005-HYB4,
                                                                                       15                                                            ECF No. 94
                                                                                                                 Plaintiff,
                                                                                       16
                                                                                            vs.
                                                                                       17
                                                                                            SUNRISE RIDGE MASTER
                                                                                       18   HOMEOWNERS ASSOCIATION; SFR
                                                                                            INVESTMENTS POOL 1, LLC; and
                                                                                       19   NEVADA ASSOCIATION SERVICES, INC.,
                                                                                       20                     Defendants.
                                                                                            ______________________________________
                                                                                       21   SFR INVESTMENTS POOL 1, LLC,
                                                                                       22
                                                                                                              Counter/Cross Claimant,
                                                                                       23
                                                                                            vs.
                                                                                       24
                                                                                            THE BANK OF NEW YORK MELLON FKA
                                                                                       25   THE BANK OF NEW YORK AS TRUSTEE
                                                                                            FOR THE CERTIFICATEHOLDERS
                                                                                       26   CWMBS, INC., CHL MORTGAGE PASS-
                                                                                            THROUGH TRUST 2005-HYB4,
                                                                                       27   MORTGAGE PASS-THROUGH
                                                                                            CERTIFICATES, SERIES 2005-HYB4;
                                                                                       28   PATTY TAN, an individual,

                                                                                                                                        -1-
                                                                                            Case 2:17-cv-00214-JAD-EJY Document 95 Filed 05/18/20 Page 2 of 3



                                                                                        1                       Counter/Cross Defendants.

                                                                                        2      STIPULATION AND ORDER TO EXTEND TRIAL RELATED DEADLINES AND
                                                                                                                          TRIAL
                                                                                        3
                                                                                                   The Bank of New York Mellon fka the Bank of New York as Trustee for the
                                                                                        4
                                                                                            Certificateholders CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-HYB4, Mortgage
                                                                                        5
                                                                                            Pass-Through Certificates, Series 2005-HYB4 (“BoNYM”), SFR Investments Pool 1, LLC
                                                                                        6
                                                                                            (“SFR”) and Sunrise Ridge Master Homeowners Associations (“Sunrise”) (collectively, the
                                                                                        7
                                                                                            “Parties”), by and through the undersigned counsel, hereby stipulate and agree to extend the
                                                                                        8
                                                                                            following trial related deadlines, and in support of such stipulation represent as follows:
                                                                                        9
                                                                                                   1.      BoNYM and SFR have reached a settlement in principle and the settlement
                                                                                       10
                                                                                            agreement has been executed by the Parties. BoNYM and SFR, however, need additional time to
                                                                                       11
                                                                                            perform a condition precedent to the settlement and anticipate 90-days will be sufficient.
                                                                                       12
                                                                                                   2.      BoNYM and Sunrise have reached a settlement in principle and are working to
               7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                       13
                                                   (702) 485-3300 FAX (702) 485-3301




                                                                                            finalize the agreement.
                      LAS VEGAS, NV 89139




                                                                                       14
                                                                                                   3.      The Parties agree the June 16, 2020 trial date be vacated and rescheduled for 90
                                                                                       15
                                                                                            days from June 16, 2020.
                                                                                       16
                                                                                                   4.      The Parties further agree the May 16, 2020 deadline to file pre-trial motions and
                                                                                       17
                                                                                            pre-trial disclosures be continued in accordance with the continued trial date set by this Court.
                                                                                       18
                                                                                                   5.      The Parties further agree the June 8, 2020 calendar call and related deadlines for
                                                                                       19
                                                                                            filing the parties’ trial briefs, the parties’ witness and exhibit lists, proposed jury instructions,
                                                                                       20
                                                                                            proposed voir dire questions (for jury trial) and proposed findings of facts and conclusions of law
                                                                                       21
                                                                                            (for bench trial) be vacated and rescheduled in accordance with the new trial date set by this Court.
                                                                                       22
                                                                                                   ///
                                                                                       23
                                                                                                   ///
                                                                                       24
                                                                                                   ///
                                                                                       25
                                                                                                   ///
                                                                                       26
                                                                                                   ///
                                                                                       27
                                                                                                   ///
                                                                                       28

                                                                                                                                            -2-
                                                                                            Case 2:17-cv-00214-JAD-EJY Document 95
                                                                                                                                94 Filed 05/18/20 Page 3 of 3



                                                                                        1          This is the Parties’ first request for a trial continuance and extension of trial related

                                                                                        2   deadlines, and is not intended to cause any delay or prejudice to any party.

                                                                                        3    DATED this 15th day of May, 2020.                DATED this 15th day of May, 2020.

                                                                                        4    KIM GILBERT EBRON                                AKERMAN LLP

                                                                                        5    /s/ Karen L. Hanks_                              /s/ Nicholas E. Belay
                                                                                             KAREN L. HANKS, ESQ.                             NICHOLAS E. BELAY, ESQ.
                                                                                        6    Nevada Bar No. 9578                              Nevada Bar No. 15175
                                                                                             7625 Dean Martin Drive, Suite 110                1635 Village Center Circle, Suite 200
                                                                                        7    Las Vegas, Nevada 89139                          Las Vegas, Nevada 89134
                                                                                             Attorneys for SFR Investments Pool 1, LLC        Attorneys for The Bank of New York Mellon
                                                                                        8

                                                                                        9     DATED this 15th day of May, 2020.

                                                                                       10    HALL JAFFE CLAYTON, LLC

                                                                                       11    /s/ Ashlie L. Surur
                                                                                             ASHLIE L. SURUR, ESQ.
                                                                                       12    Nevada Bar No. 11290
                                                                                             7425 Peak Drive
               7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                       13    Las Vegas, Nevada 89128
                                                   (702) 485-3300 FAX (702) 485-3301




                                                                                             Attorneys for Sunrise Ridge Master
                      LAS VEGAS, NV 89139




                                                                                       14    Homeowners Association
                                                                                       15
                                                                                            Based on the parties stipulation and good cause appearing, the jury trial currently set for
                                                                                       16   6/16/2020 is vacated and continued to 10/20/2020 at 9:00 a.m.; and the calendar call
                                                                                       17   currently scheduled for 6/8/2020 is vacated and continued to 10/13/2020 at 1:30 p.m.
                                                                                            Pretrial motions are due by 9/21/2020. All trial briefs, proposed voir dire, proposed jury
                                                                                       18   instructions, exhibit lists, and witness lists are due buy noon on 10/13/2020.
                                                                                       19
                                                                                       20     Dated: May 18, 2020.
                                                                                       21

                                                                                       22                                                        ____________________________________
                                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28

                                                                                                                                           -3-
